DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-7, 17 and 20 have been amended; claims 8-16 have been canceled, and claims 21-29 have been added in the response filed on September 10, 2021.
Claims 1-7 and 17-29 are pending.
Claims 1-7 and 17-29 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-7, is directed to a process. Additionally, the server computing system, as claimed in claims 17-20, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 21-29, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of customization of cosmetic products and devices. Specifically, representative claim 1 recites the abstract idea of: 
presenting for customizing formulations of personal care products and customizing settings for personal care;
receiving user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input for customizing formulations of personal care products;
obtaining manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation;
transmitting the manufacturing parameters, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product;
receiving user-specified settings for the personal care, wherein the user-specified settings for the personal care are based on user input received for customizing settings of the personal care;
obtaining operational parameters for the personal care based at least in part on the user-specified settings for the personal care;
transmitting the operational parameters, wherein the operational parameters are configured to modify at least one operational characteristic of the personal care; and
obtaining measurements of one or more environmental conditions, wherein the manufacturing parameters for the custom formulation or the operational parameters for the personal care are based at least in part on the measurements of the one or more environmental conditions.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a server computer system, a digital personal care platform configured to provide a user interface, a personal care device having at least one computer-controlled component, a first remote computing device not in direct communication with the personal care device, and a second remote computing device in communication with the personal care device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of selling customized products occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 6-7 merely further define the abstract limitations of claim 1. Additionally, claims 2-5 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that dependent claims 2-7 do not include further additional elements. Thus, claims 2-7 do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. Therefore, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 17-20 and 21-29 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claims 17 and 21 include additional elements of a digital personal care platform computer system and a non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a server computer system to perform steps. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 17-18, 20-21, 23, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 20180285952 A1, herein referred to as Lu), in view of Machiorlette et. al. (US 20170095070 A1, herein referred to as Machiorlette), in further view of Kusumoto et. al. (WO 2013122233 A1, herein referred to as Kusumoto).

EXAMINER NOTE: Kusumoto is a Japanese WIPO publication. Examiner has attached the Japanese publication and its English translation, and is citing the English translation for convenience.

With respect to claim 1, Lu discloses:
A computer-implemented method, comprising {Lu, see at least: figs 2-3, 6-9; [0029] The method and system, according to the present disclosure, includes a method wherein a comprehensive skin condition diagnosis practice that produces a targeted and efficacious product}:
presenting, by a server computer system, a digital personal care platform configured to provide a user interface for customizing formulations of personal care products and a user interface for customizing settings of personal care {Lu, see at least: fig 5, #510, 530; fig 6, #604, 606, 608; fig 7, #706, 708; fig 8, #804, 806; fig 9, #904; fig 14, #1410; [0097]  a user interacts with the tablet application to answer questions regarding personal levels of skin pigmentation, complexion, smoothness, wrinkles, sensitivities, ingredient tolerance, and hydration. The system then uses the user-specific skin-condition information (i.e., skin information) to produce a recommended combination of ingredients which specifically target the users levels and sensitivities, while also taking into account each time the chemical compatibilities between the ingredients to only recommend a stable formulation. The application displays these compatible cosmetic formulations to the user on the application. The user then selects from these personalized options which they prefer};
receiving, by the server computer system from a first remote computing device accessing the digital personal care platform, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input received by the first remote computing device via a user interface provided by the digital personal care platform at the first remote computing device for customizing formulations of personal care products {Lu, see at least: fig 5, #510, 530; fig 6, #604, 606, 608; fig 7, #706, 708; fig 8, #804, 806; fig 9, #904; fig 14, #1410; [0038] the information processing apparatus may ; 
obtaining, by the server computer system, manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation {Lu, see at least: fig 5, #520, 530; fig 6, #628; fig 7, #730; fig 8, #826; fig 9, #906, 908, 910; [0104] At block 906, the skin care management system 530 generates a skin care regimen information including a cosmetic formulation based on one or more inputs associated with a severity score and one or more inputs indicative of a compatibility information associated with one or more cosmetic formulations. At block 908, the skin care management system 530 generates control commands for dispensing the cosmetic formulation based on the one or more inputs indicative of the compatibility information associated with the cosmetic formulation. At block 910, the skin care management system 530 generates control commands for mixing the cosmetic formulation based on the one or more inputs indicative of the compatibility information associated with the cosmetic formulation};
transmitting, by the server computer system, the manufacturing parameters to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product {Lu, see at least: fig 5, #520, 530; fig 6, #628; fig 7, #730; fig 8, #826; fig 9, #908, 910; [0099] the one or more cosmetic dispensing systems 520 may be configured to communicate with the skin care management system 530; [0103] At block 826, the skin care management system 530 regulates the cosmetic dispensing system 520 to dispense and/or mix the selected ingredients to form the selected cosmetic formulation; [0104] At block 908, the skin care management system 530 generates control commands for dispensing the cosmetic formulation based on the one or more inputs indicative of the compatibility information associated with the cosmetic formulation. At block 910, the skin care management system 530 generates control commands for mixing the cosmetic formulation based on the one or more inputs indicative of the compatibility information associated with the cosmetic formulation};
receiving, by the server computer system from the first remote computing device accessing the digital personal care platform, user-specified settings, wherein the user-specified settings are based on user input received via a user interface provided by the digital personal care platform at the first remote computing device for customizing settings {Lu, see at least: fig 8; fig 9, #906, 908, 910; [0104] At block 906, the skin care management system 530 generates a skin care regimen information including a cosmetic formulation based on one or more inputs associated with a severity score and one or more inputs indicative of a compatibility information associated with one or more cosmetic formulations. At block 908, the skin care management system 530 generates control commands for dispensing the cosmetic formulation based on the one or more inputs indicative of the compatibility information associated with the cosmetic formulation. At block 910, the skin care management system 530 generates control commands for mixing the cosmetic formulation based on the one or more inputs indicative of the ; and
obtaining, by the server computer system, measurements of one or more conditions, wherein the manufacturing parameters for the custom formulation or the operational parameters for the personal care device are based at least in part on the measurements of the one or more conditions {Lu, see at least: fig 8; [0103] At block 802, the skin care management system 530 receives from the input/output device 510 one or more measurements from a sensor (e.g., magnetic, optical, non-optical, optoelectronic, electronic, and combinations thereof) corresponding to skin information from a user. At block 804, the skin care management system 530 determines one or more skin conditions based on the one or more measurements}.
Although disclosing a personalized skincare formulation method, Lu does not disclose:
presenting a user interface for customizing settings of a personal care device having at least one computer-controlled component;
receiving user-specified settings for the personal care device having at least one computer-controlled component, wherein the user-specified settings for the personal care device are based on user input received at the first remote computing device for customizing settings of the personal care device, and wherein the first remote computing device is not in direct communication with the personal care device;
obtaining operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device; and
transmitting the operational parameters from the server computer system to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the at least one computer-controlled component of the personal care device.
However, Machiorlette teaches:
presenting a user interface for customizing settings of a personal care device having at least one computer-controlled component {Machiorlette, see at least: fig 1, #154, 156; fig 3; [0074] a user may program the brush routine using a suitable computing device 154 (e.g., a smartphone, a tablet computer, an application running on the computerized makeup brush, a laptop or desktop computer, etc.) …  the system may enable the user to create a program to control any aspect of the brush movement};
receiving user-specified settings for the personal care device having at least one computer-controlled component, wherein the user-specified settings for the personal care device are based on user input received at the first remote computing device for customizing settings of the personal care device, and wherein the first remote computing device is not in direct communication with the personal care device {Machiorlette, see at least: fig 1, #154, 156; fig 3; [0074] a user may program the brush routine using a suitable computing device 154 (e.g., a smartphone, a tablet computer, an application running on the computerized makeup brush, a laptop or desktop computer, etc.) …  the system may enable the user to create a program to control any aspect of the brush movement; [0021] One or More Computer Networks 115 facilitate communication between ... the One or More Remote Computing Devices 154, and the One or Computerized Rotating Makeup Brushes 156};
obtaining operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device {Machiorlette, see at least: figs 1, 3; [0074] a user may program the brush routine using a suitable computing device 154 (e.g., a ; and
transmitting the operational parameters from the server computer system to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the at least one computer-controlled component of the personal care device {Machiorlette, see at least: figs 1, 3; [0040] the computerized makeup brush 300 includes one or more sensors 318 … that communicate with the makeup brush's on-board computer system 308 and/or an external computing device 154; [0041] The makeup brush's on-board computer system 308 and/or the external computing device 154 may then ... modify the rotational motion of the brush head portion 304 to improve the performance of the makeup brush 300 based on the current conditions; [0023] the Brush operations server 120 may be suitable for use as a computer within the context of the Computerized Rotating Makeup Brush System 100 that is configured for receiving specific brush information and automatically adjusting the motor/brush's rotational speed, torque, and/or other characteristics}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the customization of cosmetic devices as taught by Machiorlette in the personalized skincare formulation method of Lu in order to provide easier and more effective ways to apply cosmetics (Machiorlette, see: [0002]).
Additionally, Lu does not disclose:
environmental conditions, wherein the formulation is based at least in part on the measurements of the one or more environmental conditions.
However, Kusumoto teaches:
obtaining measurements of one or more environmental conditions, wherein the formulation is based at least in part on the measurements of the one or more environmental conditions {Kusumoto, see at least: [34:16-17] an ultraviolet (UV) sensor for measuring device for measuring the environment as a smart phone 3 (UV prechecker) may be connected; [31:22-24] many skin condition when the measurement data collection, data collected or cosmetic manufacturers selling company (cosmetic company) charged by the development of various subhosts skin care product can be utilized}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the UV measurements as taught by Kusumoto in the personalized skincare formulation method of Lu in order to purchase cosmetics without going to a shop for analyzing the state of one’s skin (Kusumoto, see: [10:30-31]).

With respect to claim 2, Lu, Machiorlette, and Kusumoto teach the method of claim 1. Lu further discloses:
wherein the user-specified settings for the custom formulation comprise a request to include or exclude an ingredient in the custom formulation {Lu, see at least: [0039] the selection of ingredient may include a prioritization based upon other factors, such as consumer preference; [0040] The compatibility profile includes an inclusion or exclusion of additional ingredients to the formulation; [0097] a user interacts with an application to enter user-specific skin conditions .

With respect to claim 4, Lu, Machiorlette, and Kusumoto teach the method of claim 2. Lu further discloses:
wherein the personal care product is a cosmetics product, and wherein the ingredient comprises a base, a moisturizer, an absorbent, a filler, a colorant, a blemish treatment ingredient, a light-scattering ingredient, a texture ingredient, or a metallic ingredient {Lu, see at least: Tables 1-12; [0033] The ingredients selected are dependent upon the skin condition. In one embodiment, the base composition is determined by the patient's skin type ... the skin condition may include, a severity score to determine dosing or grade of exfoliating agents, lightening agents, and/or anti-aging agents that correspond to the severity of the skin condition; [0069] the booster compositions may include humectants, such as glycol and glycerin, soothing ingredients, essential oils, Vitamin E, emollients or other ingredients; [0080] the composition of the disclosure may also contain adjuvants that are common in cosmetics, such as humectants, .

Regarding claims 17-18, 21, and 23, claims 17-18 are directed to a system, while claims 21 and 23 are directed to a non-transitory computer readable medium. Claims 17-18 and 21, 23 recite limitations that are parallel in nature to those addressed above for claims 1-2 and 4, which are directed towards a method. Therefore, claims 17-18 and 21, 23 are rejected for the same reasons as set forth above for claims 1-2 and 4. 
It is noted that claim 17 includes additional elements of:
A digital personal care platform computer system comprising:
circuitry.
Lu discloses:
A digital personal care platform computer system comprising: circuitry {Lu, see at least: Lu, see at least: figs 5, 14; [0092] circuitry includes a computer-readable media drive or memory slot that is configured to accept signal-bearing medium}.
It is noted that claim 21 includes additional elements of:
A non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a server computer system to perform steps.
Lu discloses:
A non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a server computer system to perform steps {Lu, see at least: figs 5, 14; [0098] a memory of the skin care management system 530 stores computer-readable instructions that, when executed by the electronic processor of the skin care management system .
With respect to claim 20, Lu, Machiorlette, and Kusumoto teach the system of claim 17. Lu further discloses:
wherein the remote computing device is a mobile computing device configured to transmit via a short-range wireless communication protocol {Lu, see at least: fig 14, #1410; [0117] The information processing apparatus 1410 may be a personal computer (PC), a laptop computer, a PDA (Personal Digital Assistants), a smart phone, a tablet device, a UMPC (Ultra Mobile Personal Computer), a net-book, or a notebook type personal computer. In the below examples, the information processing apparatus 1410 is assumed to be a tablet device, such as an Apple iPad; [0119] Each of the information processing apparatus 1410 and the printer 1420 are capable of performing wireless communication with the cosmetic dispensing system 100 by way of the Bluetooth interface on the cosmetic dispensing system 100}.
Although disclosing the personalized cosmetics system, Lu does not disclose:
wherein the second remote computing device is configured to transmit the operational parameters to the personal care device.
However, Machiorlette teaches:
wherein the second remote computing device is configured to transmit the operational parameters to the personal care device {Machiorlette, see at least: figs 1, 3, #308; [0040] the computerized makeup brush 300 includes one or more sensors 318 … that communicate with … an external computing device 154; [0041] the external computing device 154 may then ... modify .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a second remote computing device with the powered brush devices as taught by Machiorlette in the personalized skincare formulation method of Lu in order to improve the performance of a makeup brush (Machiorlette, see: [0041]).

With respect to claim 26, Lu, Machiorlette, and Kusumoto teach the medium of claim 21. Lu does not disclose:
wherein the personal care device comprises a hair dryer, a hair styling iron, or a powered skin brush.
However, Machiorlette teaches:
wherein the personal care device comprises a hair dryer, a hair styling iron, or a powered skin brush {Machiorlette, see at least: fig 3; [0031] In particular embodiments, such as the embodiment shown in FIG. 3, such rotating makeup brushes may, for example, comprise a motorized handle portion 302 and a makeup brush head portion 304}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the customization of powered brush devices as taught by Machiorlette in the personalized skincare formulation method of Lu in order to provide easier and more effective ways to apply cosmetics (Machiorlette, see: [0002]).

With respect to claim 28, Lu, Machiorlette, and Kusumoto teach the medium of claim 21. Lu does not disclose:
wherein the personal care device comprises a powered skin brush, and wherein the at least one computer- controlled component comprises a brush head speed control, a timer, or a cleansing mode.
However, Machiorlette teaches:
wherein the personal care device comprises a powered skin brush, and wherein the at least one computer- controlled component comprises a brush head speed control, a timer, or a cleansing mode {Machiorlette, see at least: fig 3; [0032] the motorized handle portion 302 includes a motor assembly 306 that allows a user to selectively vary the speed of the handle's motor; [0039] the software 314 may track: (1) the amount of time that the particular brush 300 has been in active use (e.g., the amount of time that the motor 306 has rotated the brush head portion 304 relative to the handle 302)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the customization of powered brush devices as taught by Machiorlette in the personalized skincare formulation method of Lu in order to provide easier and more effective ways to apply cosmetics (Machiorlette, see: [0002]).

With respect to claim 29, Lu, Machiorlette, and Kusumoto teach the medium of claim 21. Lu does not disclose:
wherein the second remote computing device is integrated in the personal care device.
However, Machiorlette teaches:
wherein the second remote computing device is integrated in the personal care device {Machiorlette, see at least: figs 1, 3, #308; [0040] the computerized makeup brush 300 includes one or more sensors 318 … that communicate with the makeup brush's on-board computer .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the integration of a second remote computing device into the powered brush devices as taught by Machiorlette in the personalized skincare formulation method of Lu in order to improve the performance of the makeup brush (Machiorlette, see: [0041]).


Claims 3, 5, 7, 19, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 20180285952 A1, herein referred to as Lu), in view of Machiorlette et. al. (US 20170095070 A1, herein referred to as Machiorlette) and Kusumoto et. al. (WO 2013122233 A1, herein referred to as Kusumoto), in further view of Witchell et. al. (EP 3022149 B1, herein referred to as Witchell).

With respect to claim 3, Lu, Machiorlette, and Kusumoto teach the method of claim 1. Lu further discloses:
wherein the ingredient comprises a surfactant, a foaming agent, a pH balancing ingredient, a thickener, an agent to promote smoothness or shine, a conditioner, a moisturizer, a colorant, or a preservative {Lu, see at least: Table 1; [0080] the composition of the disclosure may also contain adjuvants that are common in cosmetics, such as humectants, preserving agents, antioxidants, complexing agents, solvents, fragrances, bactericides, odor absorbers, vitamins, moisturizers, self-tanning compounds, and other active agents}.
Although disclosing ingredients such as a surfactant, moisturizers, preserving agents, solvents, etc., Lu does not disclose:
wherein the personal care product is a hair care product.
However, Witchell teaches:
wherein the personal care product is a hair care product {Witchell, see at least: [0072] the apparatus or dispensing device 210 is configured so that it may dispense hair care products, such as, hair color products in the same area in which the home hair care products are dispensed. The dispensing device 210 according to embodiments of the invention may be configured to .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included hair care products as taught by Witchell in the custom cosmetic formulation method of Lu, Machiorlette, and Kusumoto in order to provide hair care and treatment products to consumers (Witchell, see: [0026]).

With respect to claim 5, Lu, Machiorlette, and Kusumoto teach the method of claim 1. Lu further discloses:
wherein the user-specified settings for the customized formulation comprise a request to include an ingredient in the custom formulation {Lu, see at least: [0039] the selection of ingredient may include a prioritization based upon other factors, such as consumer preference; [0040] The compatibility profile includes an inclusion or exclusion of additional ingredients to the formulation; [0097] a user interacts with an application to enter user-specific skin conditions and levels of ingredient tolerance, and the application displays options for combinations of ingredients which are chemical compatible and meet the user-specific conditions. More specifically, for example, during operation, a user interacts with the tablet application to answer questions regarding personal levels of skin pigmentation, complexion, smoothness, wrinkles, sensitivities, ingredient tolerance, and hydration. The system then uses the user-specific skin-condition information (i.e., skin information) to produce a recommended combination of ingredients which specifically target the users levels and sensitivities, while also taking into account each time the chemical compatibilities between the ingredients to only recommend a .
Although disclosing customer preferences for certain ingredients, Lu does not disclose:
an amount or ratio of an ingredient.
However, Witchell teaches:
an amount or ratio of an ingredient {Witchell, see at least: [0068] The amount of each dosage to be dispensed from a bag 315,316,317,318,319,320 preferably is controlled by providing an input to a respectively associated pump that corresponds with the amount of resultant product desired, and the type of product desired. Each pump 341,342,343,344,345,346 receives a respective input directing the operation, such as, to operate the first pump 341 for a specific length of time. The time interval corresponds with a desired dosage for the component to be delivered from the bag 315 by its respectively associated pump 341}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a desired amount of an ingredient as taught by Witchell in the custom cosmetic formulation method of Lu, Machiorlette, and Kusumoto in order to dose out an appropriate amount of a desired product (Witchell, see: [0015]).

With respect to claim 7, Lu, Machiorlette, and Kusumoto teach the method of claim 1. Lu further discloses:
comparing the user-specified settings of the customized formulation with predefined manufacturing conditions {Lu, see at least: [0039] the selection of ingredient includes correlation of the skin condition to a specific ingredient or type of ingredient; [0040] a compatibility profile is determined corresponding to the previously selected ingredients (step 207). The compatibility ;
and transmitting based on the comparing {Lu, see at least: [0054] The formulation includes a first ingredient, a second ingredient, a third ingredient, and a fourth ingredient that corresponds to a base composition and three booster compositions. Once the formulation is generated and communicated, the first ingredient, the second ingredient, the third ingredient, and fourth ingredient are dispensed with a cosmetic dispensing system}.
Although disclosing a correlation of ingredients for acceptable combinations in formulating the products, Lu does not disclose:
transmitting feedback to the first remote computing device, wherein the feedback includes suggested revisions.
However, Witchell teaches:
transmitting feedback to the first remote computing device, wherein the feedback includes suggested revisions {Witchell, see at least: fig 8, #704; [0041] The application may provide teaching to salon personnel regarding how to obtain a particular treatment, effect, style or cut to a person, through depictions of graphic representations of the person's hair on an electronic display and generation of progressive steps depicting the changes to the hair with the steps of the treatment; [0046] upon entry or access of the customer record, the device 10 may offer suggested formula options to the technician; [0112] the salon technician may manipulate the image to apply .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included transmitting suggestions as taught by Witchell in the custom cosmetic formulation method of Lu, Machiorlette, and Kusumoto in order to determine trends and preferences of customers/clients, and utilize that information for marketing and awareness (Witchell, see: [0071]).

Regarding claims 19, 22, and 25, claim 19 is directed to a system, while claims 22 and 25 are directed to a non-transitory computer readable medium. Claims 19, 22, and 25 recite limitations that are parallel in nature to those addressed above for claims 3, 5, and 7, which are directed towards a method. Therefore, claims 19, 22, and 25 are rejected for the same reasons as set forth above for claims 3, 5, and 7. 


Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 20180285952 A1, herein referred to as Lu), in view of Machiorlette et. al. (US 20170095070 A1, herein referred to as Machiorlette) and Kusumoto et. al. (WO 2013122233 A1, herein referred to as Kusumoto), in further view of Lipsitz et. al. (US 20120109777 A1, herein referred to as Lipsitz).

With respect to claim 6, Lu, Machiorlette, and Kusumoto teach the method of claim 1. Lu further discloses:
the first remote computing device transmitting the manufacturing parameters {Lu, see at least: fig 5, #520, 530; fig 6, #628; fig 7, #730; fig 8, #826; fig 14, #1410; [0099] the one or more cosmetic dispensing systems 520 may be configured to communicate with the skin care management system 530; [0103] At block 826, the skin care management system 530 regulates the cosmetic dispensing system 520 to dispense and/or mix the selected ingredients to form the selected cosmetic formulation; [0117] The information processing apparatus 1410 may be a personal computer (PC), a laptop computer, a PDA (Personal Digital Assistants), a smart phone, a tablet device, a UMPC (Ultra Mobile Personal Computer), a net-book, or a notebook type personal computer}.
Although disclosing the remote computing device transmitting the manufacturing parameters, Lu does not disclose:
authenticating the computing device prior to transmitting.
However, Lipsitz teaches:
authenticating the computing device prior to transmitting {Lipsitz, see at least: fig 43; [0088] Users can sign up for password protected login accounts to view and manage controls for .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the authentication step as taught by Lipsitz in the custom cosmetic formulation method of Lu, Machiorlette, and Kusumoto in order for customers to save their customized products to their login-protected account (Lipsitz, see: [0116]).

Regarding claim 24, claim 24 is directed to a non-transitory computer readable medium. Claim 24 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Therefore, claim 24 is rejected for the same reasons as set forth above for claim 6. 



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 20180285952 A1, herein referred to as Lu), in view of Machiorlette et. al. (US 20170095070 A1, herein referred to as Machiorlette) and Kusumoto et. al. (WO 2013122233 A1, herein referred to as Kusumoto), in further view of Yahnker et. al. (US 20110209721 A1, herein referred to as Yahnker).

With respect to claim 27, Lu, Machiorlette, and Kusumoto teach the medium of claim 21. Lu does not disclose:
wherein the personal care device comprises a hair dryer, and wherein the at least one computer-controlled component comprises an airflow temperature control, an airflow shape control, or an airflow speed control.
However, Yahnker teaches:
wherein the personal care device comprises a hair dryer, and wherein the at least one computer-controlled component comprises an airflow temperature control, an airflow shape control, or an airflow speed control {Yahnker, see at least: fig 1; [0038] One or more of the user interface control elements 42 may be directed to activating and deactivating the hair dryer 20 or one or more operational features thereof ... Other control elements 42 may be directed to selecting or determining operational parameters, such as heat level, air flow rate, and ultrasonic vibration intensity ... an operator may adjust the temperature level, air flow rate, etc., to customize the hair dryer 20; [0036] The circuit board 38 may include a number of integrated circuit (IC) chips 44 and other circuit elements responsive to the user interface elements 42}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a hair dryer as a personal care device as taught by Yahnker in the .


Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-12 of the Remarks, Applicant argues that “The Claims Are Not Abstract under Step 2A of the Alice Framework” because “No selling or commercial transaction is recited in the claims.” However, Examiner respectfully disagrees with Applicant’s reasoning. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites customization of cosmetic products and devices, which is a sales activity. Similar to how commercial interactions do not always result in a sale, a sales activity can include a transaction, but it is not necessary. The phrase “sales activities” is broad and pertains to activities that are related to sales of products and/or services. Thus, sales activities encompass providing product customizations for a user to obtain. Therefore, the instant claims recite a commercial activity, i.e., an abstract idea.
integrate any alleged abstract idea into a practical application” because “[the amended features] provide an improvement relative to previous techniques for configuration of personal care devices.” However, Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected on pages 4-5 of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as finding the right product for a particular consumer and allowing experts or beauty/personal care professionals to access and select personal care product customization options. Although the claims include computer technology such as a server computer system, a digital personal care platform configured to provide a user interface, a personal care device having at least one computer-controlled component, a first remote computing device not in direct communication with the personal care device, and a second remote computing device in communication with the personal care device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial tasks of finding the right products for a consumer’s needs and allowing experts or beauty/personal care professionals to access and select personal care product customization options. The claimed process, while arguably resulting in improved consumer product access and customization, is not providing any improvement to another technology or 

With respect to the rejections under 35 U.S.C. 102, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive, and Applicant’s amendments have rendered the original rejection moot. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yakubov et. al. (US 20170360693 A1) was used to understand other methods for obtaining skin information for the creation of customized skincare products, specifically using skin samples and obtaining DNA and RNA data from those samples.
Taylor (2018 NPL) was used to understand how PROVEN is customizing cosmetic products for consumers via artificial intelligence.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE A BARLOW/            Examiner, Art Unit 3625        

/ALLISON G WOOD/            Primary Examiner, Art Unit 3625